Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130917(73)(75)(77)                                                                                   Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  RANDALL L. ROSS,
           Plaintiff-Appellee,
                                                                    SC: 130917
  v                                                                 COA: 262167
                                                                    Macomb CC: 2004-001913-CK
  AUTO CLUB GROUP,
             Defendant-Appellant.
  ________________________________

                 On order of the Chief Justice, the motion by plaintiff-appellee for extension
  to October 31, 2007 of the time for filing his brief is GRANTED. Motions by the
  Coalition Protecting Auto No-Fault and Michigan Health & Hospital Association for
  leave to file briefs amicus curiae are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2007                   _________________________________________
                                                                               Clerk